
	
		I
		112th CONGRESS
		1st Session
		H. R. 2942
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. King of Iowa (for
			 himself, Mr. Graves of Missouri,
			 Mr. Terry,
			 Mr. Latham,
			 Mr. Braley of Iowa,
			 Mr. Boswell,
			 Mr. Loebsack,
			 Mr. Fortenberry,
			 Mrs. Noem,
			 Mr. Luetkemeyer,
			 Mrs. Hartzler, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Chief of the Army Corps of Engineers to
		  revise the Missouri River Mainstem Reservoir System Master Water Control Manual
		  to ensure greater storage capacity to prevent serious downstream
		  flooding.
	
	
		1.Revision of Master
			 Manual
			(a)In
			 generalThe Secretary of the
			 Army, acting through the Chief of the Army Corps of Engineers, shall revise the
			 Missouri River Mainstem Reservoir System Master Water Control Manual to ensure
			 that the System’s flood control storage allocation has been—
				(1)recalculated so
			 that it is based on the vacated space required to control the largest flood
			 experienced in the System and to control the serious downstream flooding
			 associated with such flood; and
				(2)adjusted, prior to each runoff season, such
			 that the space allocated for flood control purposes in the Exclusive Flood
			 Control Zone and the Annual Flood Control and Multiple Use Regulation Zone is
			 increased by an amount necessary to ensure that the storage capacity of the two
			 zones is adequate to avoid contributing to serious downstream flooding.
				(b)ApplicabilityThe
			 Secretary of the Army, acting through the Chief of the Army Corps of Engineers,
			 shall carry out the requirements under subsection (a) not later than 90 days
			 after the date of the enactment of this section.
			
